Case: 4:19-cr-00640-RWS-SPM Doc. #: 2 Filed: 08/08/19 Page: 1 of 4 PageID #: 7
                                                                                          !F8l~[Q)

                                                                                       AUG -.8.2019
                               UNITED STATES DISTRCT COURT                         ~A U.S. DISTRICT COURT
                                                                                   i;ttSJERN DISTRICT OF MO
                             EASTERN DISTRCT OF MISSOURI                                   ST. LOUIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
V.                                           )
                                             )
                                             )
                                                     4:19CR640 RWS/SPM.
RAYMOND YOUNG,                               )
                                             )
       Defendant.                            )

                                         INDICTMENT

                                            COUNT I

       The Grand Jury charges that:

       On or about December 12, 2018, in St. Louis, within the Eastern District of Missouri, the

defendant,

                                       RAYMOND YOUNG,.

did knowingly and intentionally distribute a controlled substance to L.M.,   aperson whose
identity is known to the Grand Jury, in violation of Title 21, United States Code, Section

841(a)(l), and;

       that L.M. suffered serious bodily injrtry as a result of the use of such controlled substance

distributed by defendant, <making the offense punishable under Title 21, United States Code,

Section 841(b)(l)(C).

                                           COUNT II

The Grand Jury further charges that:



                                                 1
Case: 4:19-cr-00640-RWS-SPM Doc. #: 2 Filed: 08/08/19 Page: 2 of 4 PageID #: 8




        On or about December 12, 2018, in St. Louis County, within the Eastern District of

Missouri,· the defendant,

                                       RAYMOND YOUNG,

did knowingly and intentionally distribute a controlled substance to J.S., a person whose identity·

is known to the Grand Jury, ·in violation of Title 21, United States Code, Section 841(a)(l), and;

       that J.S. thereafter ingested the controlled substance distributed by defendants, and died as

a result of the use of such controlled substance, making the offense punishable under Title 21,

United States Code, Section 841(b)(l)(C).

                                             COUNT III

The Grand Jury ftniher charges that:

       On or about February 6, 2019, in St. Louis County, within the Eastern District of

Missouri, the defendant,

                                       .RAYMOND YOUNG,

did knowingly and intentionally ·possess, with the intent to distribute, a controlled substance in

violation of Title 21, United States Code, Section 841(a)(l) and punishable under Title 21,

United States Code, Section 841'(b)(l)(C).

                                             COUNT IV

The Grand Jury further charges that:

       On or about February 6, 2019, in St. Louis County, within the Eastern District of

Missouri, the defendant,

                                       RAYMOND YOUNG,




                                                 2
Case: 4:19-cr-00640-RWS-SPM Doc. #: 2 Filed: 08/08/19 Page: 3 of 4 PageID #: 9




did knowingly and intentionally use, carry, and possess a firearm in furtherance of a drug

trafficking crime, to-wit: possession with the intent to distribute a controlled substance as charged

in Count III.

        In violation of Title 18, United States Code, Section 924 { c)(1 )(A) and punishable under.

Title 18, United States Code, Section 924(c)(l)(A)(i).

                                   FORFEITURE ALLEGATION

       ·Tue Grand Jury further finds by probable cause that:

        1.      Pursuant to Title 21, United States Code, Sections 853 (a), upon conviction of an

offense in violation of Title 21, United States Code, Section 841(a)(l), a8 set forth in Counts I

and V, the defendant shall forfeit to the United States of.America any property, constituting, or

derived from, any proceeds obtained, directly or indirectly, as the result of such violation, and

any property used, or intended to be used, iri any manner or part, to commit, or to facilitate the

commission of such violation.

        2.      Subject t9 forfeiture is a sum of money equal to the total value of an~ property,

constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of the

violations set forth in Counts I, II, and III.

        3.      Pursuant to Title 18, United States Code, Section 924(d)(l) ap.d Title 28, United

States Code, Section 2461 (c), upon conviction of an offense in violation of Title 18, United

States Code, Sections 922(g)(l) _or 924(c) as set forth in Count IV, the defendant shall forfeit to

the United States of America any firearm or ammunition involved in or used or intended to be

used in said violations.




                                                  3
Case: 4:19-cr-00640-RWS-SPM Doc. #: 2 Filed: 08/08/19 Page: 4 of 4 PageID #: 10




        4.      Specific property subject to forfeiture includes, but is not limited to, the

following:

                     a. Approximately $124,538.00 U.S. Currency seized on February 6, 2019.

        5.      If any of the property described above, as a result of any act or omission of the

defendants: ·

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with, a third party;

                c.      has been placed beyond the jurisdiction of the court;

                d.      has been substantially diminished in value; or

                e.      has been commingled with other property which cannot be divided

                        without difficulty,

the United States of America will be entitled to the forfeiture of substitute
                                                              .          /
                                                                              property pursuant to

Title 21, United States Code, Section 853(p).

                                                       A TRUE BILL.



                                                       FOREPERSON



JEFFREY B. JENSEN
UNITED STATES ATTORNEY


SIRENA MILLER WISSLER #55374MO
Assistant United States Attorney
111 South 10th Street, 20th Floor
St. Louis, MO 63102



                                                  4
